  Case 6:19-cv-00032-JRH-BWC Document 34 Filed 03/10/21 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                               STATESBORO DIVISION


 ABRAHAM JUDAH MYTON,

                Plaintiff,                                   CIVIL ACTION NO.: 6:19-cv-32

         v.

 LT. TERRY MOYE; and LT. MICHAEL
 GOETTIE,

                Defendants.


                                            ORDER

       This matter is before the Court on Defendants’ Motion to Stay Discovery. Doc. 25.

Plaintiff has not responded to Defendants’ Motion, and the time to do so has expired, indicating

there is no opposition. Local R. 7.5 (“Failure to respond within the applicable time period shall

indicate that there is no opposition to the motion.”). Thus, the Court GRANTS Defendants’

unopposed Motion and STAYS the proceedings in this case, including discovery, pending

resolution of Defendants’ motion to dismiss. If any claims remain pending after the Court’s

resolution of the motion to dismiss, this stay shall be lifted automatically, and the parties shall

provide proposed discovery deadlines within 14 days of the final ruling on the motion to dismiss.

       SO ORDERED, this 10th day of March, 2021.




                                       ____________________________________
                                       BENJAMIN W. CHEESBRO
                                       UNITED STATES MAGISTRATE JUDGE
                                       SOUTHERN DISTRICT OF GEORGIA
